       Case 1:21-cv-00532-SAG Document 83-2 Filed 07/26/21 Page 1 of 8



                                    UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2243


DAVID M. DAUGHERTY,

                    Plaintiff - Appellee,

             v.

OCWEN LOAN SERVICING, LLC,

                    Defendant - Appellant,

             and

EQUIFAX INFORMATION SERVICES, LLC,

                    Defendant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:14−cv−24506)


Argued: May 11, 2017                                            Decided: July 26, 2017


Before AGEE, KEENAN, and HARRIS, Circuit Judges.


Affirmed in part, vacated in part and remanded by unpublished per curiam opinion.


ARGUED: John Curtis Lynch, TROUTMAN SANDERS, LLP, Virginia Beach,
Virginia, for Appellant. Rachel Sarah Bloomekatz, GUPTA WESSLER PLLC,
Washington, D.C., for Appellee. ON BRIEF: Megan Burns, Jonathan M. Kenney, Jason
          Case 1:21-cv-00532-SAG Document 83-2 Filed 07/26/21 Page 2 of 8



at 154–55. In reaching this conclusion, we recognized that willful violations of the

FCRA have the potential to cause emotional harm even in the absence of economic

damages. See id. at 152–53. Moreover, in concluding that a punitive damages award 80

times larger than the statutory damages award was constitutional in a case involving a

large corporate defendant, our decision provided fair notice to defendants that punitive

damage awards in FCRA cases appropriately may reflect high, double-digit multipliers of

the statutory or compensatory damages awarded. See id. at 154–55.

          Unlike in Saunders, however, the jury here found that Daugherty had suffered

actual damages, which reflected an injury in kind and amount more serious than the

statutory award of $1,000 imposed in Saunders. 526 F.3d at 147. We therefore apply a

higher, double-digit ratio than the one we approved in Saunders in fixing the upper limit

of punitive damages in this case. Accordingly, we hold that $600,000 is “the outermost

punitive damages award that could be sustained” on the evidence presented. See Cline,

144 F.3d at 307. We therefore reduce the punitive damages award to $600,000 and

award Daugherty a new trial nisi remittitur, providing him the option of accepting the

reduced amount of punitive damages or of proceeding to a new trial on punitive damages.

See id.



                                             V.

          For these reasons, we affirm the district court’s judgment, except with respect to

the court’s award of punitive damages. We reduce the award of punitive damages, grant

a new trial on punitive damages nisi remittitur, and remand the case to the district court


                                              29
       Case 1:21-cv-00532-SAG Document 83-2 Filed 07/26/21 Page 3 of 8



with instructions to provide Daugherty the option of accepting the reduced punitive

damages award of $600,000 or of proceeding to a new trial on punitive damages.

                                                                AFFIRMED IN PART,
                                                                 VACATED IN PART
                                                                  AND REMANDED




                                          30
Case 5:14-cv-24506 Document 226-2 Filed 07/11/16 Page 1 of 5 PageID #: 4486
     Case 1:21-cv-00532-SAG Document 83-2 Filed 07/26/21 Page 4 of 8
Case 5:14-cv-24506 Document 226-2 Filed 07/11/16 Page 2 of 5 PageID #: 4487
     Case 1:21-cv-00532-SAG Document 83-2 Filed 07/26/21 Page 5 of 8
7/25/2021                                                                   10-K
                     Case 1:21-cv-00532-SAG Document 83-2 Filed 07/26/21 Page 6 of 8




                                    OCWEN FINANCIAL CORPORATION AND SUBSIDIARIES

                                    CONSOLIDATED FINANCIAL STATEMENTS AND
                           REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

                                                            December 31, 2015

                                                                     89




https://www.sec.gov/Archives/edgar/data/873860/000162828016011876/a2015123110k.htm     150/263
7/25/2021                                                                    10-K
                       Case 1:21-cv-00532-SAG Document 83-2 Filed 07/26/21 Page 7 of 8
                                      OCWEN FINANCIAL CORPORATION AND SUBSIDIARIES
                                              CONSOLIDATED BALANCE SHEETS
                                            (Dollars in thousands, except per share data)


                                                                                                       December 31,       December 31,
                                                                                                           2015               2014
  Assets
     Cash                                                                                             $       257,272     $    129,473
     Mortgage servicing rights ($761,190 and $93,901 carried at fair value)                                 1,138,569         1,913,992
     Advances, net                                                                                            444,298          893,914
     Match funded advances                                                                                  1,706,768         2,409,442
     Loans held for sale ($309,054 and $401,120 carried at fair value)                                        414,046          488,612
     Loans held for investment - Reverse mortgages, at fair value                                           2,488,253         1,550,141
     Receivables, net                                                                                         286,981          270,596
     Deferred tax assets, net                                                                                         —         76,987
     Premises and equipment, net                                                                               57,626           43,310
     Other assets ($14,352 and $7,335 carried at fair value)                                                  610,996          490,811
        Total assets                                                                                  $     7,404,809     $   8,267,278


  Liabilities and Equity
     Liabilities
        Match funded liabilities                                                                      $     1,584,049     $   2,090,247
        Financing liabilities ($2,933,066 and $2,058,693 carried at fair value)                             3,089,255         2,258,641
        Other secured borrowings                                                                              782,423         1,733,691
        Senior unsecured notes                                                                                350,000          350,000
        Other liabilities                                                                                     744,444          793,534
             Total liabilities                                                                              6,550,171         7,226,113


     Commitments and Contingencies (Notes 26 and 27)


     Equity
        Ocwen Financial Corporation (Ocwen) stockholders’ equity
            Common stock, $.01 par value; 200,000,000 shares authorized; 124,774,516 and
             125,215,615 shares issued and outstanding at December 31, 2015 and 2014,
             respectively                                                                                       1,248            1,252
            Additional paid-in capital                                                                        526,148          515,194
            Retained earnings                                                                                 325,929          530,361
            Accumulated other comprehensive loss, net of income taxes                                          (1,763)           (8,413)
               Total Ocwen stockholders’ equity                                                               851,562         1,038,394
        Non-controlling interest in subsidiaries                                                                3,076            2,771
            Total equity                                                                                      854,638         1,041,165
                Total liabilities and equity                                                          $     7,404,809     $   8,267,278




                             The accompanying notes are an integral part of these consolidated financial statements

                                                                      F-4


https://www.sec.gov/Archives/edgar/data/873860/000162828016011876/a2015123110k.htm                                                 154/263
7/25/2021                                                                   10-K
                       Case 1:21-cv-00532-SAG Document 83-2 Filed 07/26/21 Page 8 of 8
                                    OCWEN FINANCIAL CORPORATION AND SUBSIDIARIES
                                      CONSOLIDATED STATEMENTS OF OPERATIONS
                                          (Dollars in thousands, except per share data)


                                                                                              For the Years Ended December 31,
                                                                                           2015                 2014                 2013
  Revenue
     Servicing and subservicing fees                                                 $     1,531,797      $     1,894,175      $     1,823,559
     Gain on loans held for sale, net                                                       134,969              134,297              121,694
     Other revenues                                                                          74,332               82,853               93,020
        Total revenue                                                                      1,741,098            2,111,325            2,038,273

  Expenses
     Compensation and benefits                                                              415,055              415,530              442,777
     Goodwill impairment loss                                                                      —             420,201                     —
     Amortization of mortgage servicing rights                                               99,194              250,375              282,781
     Servicing and origination                                                              344,560              202,739              112,127
     Technology and communications                                                          154,758              167,053              140,466
     Professional services                                                                  276,393              326,667              123,886
     Occupancy and equipment                                                                112,864              109,179              105,145
     Other                                                                                   75,360              143,464                94,112
        Total expenses                                                                     1,478,184            2,035,208            1,301,294

  Other income (expense)
     Interest income                                                                         18,320               22,991               22,355
     Interest expense                                                                       (482,373)            (541,757)            (395,586)
     Gain on sale of mortgage servicing rights, net                                          83,921                     —                    —
     Gain (loss) on extinguishment of debt                                                         —                2,609               (8,681)
     Other, net                                                                              (12,643)              (3,119)              (2,588)
        Total other expense, net                                                            (392,775)            (519,276)            (384,500)

  Income (loss) before income taxes                                                         (129,861)            (443,159)            352,479
  Income tax expense                                                                        116,851               26,396               42,061
     Net income (loss)                                                                      (246,712)            (469,555)            310,418
  Net income attributable to non-controlling interests                                            (305)                (245)                 —
     Net income (loss) attributable to Ocwen stockholders                                   (247,017)            (469,800)            310,418
  Preferred stock dividends                                                                        —               (1,163)              (5,031)
  Deemed dividends related to beneficial conversion feature of preferred stock                     —               (1,639)              (6,989)
     Net income (loss) attributable to Ocwen common stockholders                     $      (247,017) $          (472,602) $          298,398


  Earnings (loss) per share attributable to Ocwen common stockholders
     Basic                                                                           $         (1.97) $             (3.60) $                2.20
     Diluted                                                                         $         (1.97) $             (3.60) $                2.13

  Weighted average common shares outstanding
     Basic                                                                               125,315,899          131,362,284          135,678,088
     Diluted                                                                             125,315,899          131,362,284          139,800,506



https://www.sec.gov/Archives/edgar/data/873860/000162828016011876/a2015123110k.htm                                                          155/263
